United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-21193
                        Conference Calendar



RONALD X. GORDON,

                                    Plaintiff-Appellant,

versus

ANNA MARIE MADISON,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-2960
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Ronald X. Gordon appeals the dismissal of his complaint as

barred by the Rooker-Feldman** doctrine.   Gordon’s complaint,

which sought to appeal the Texas Supreme Court’s decision in

Madison v. Gordon, 39 S.W.3d 604 (Tex. 2001), did not raise a

cognizable federal claim because under the Rooker-Feldman

doctrine, federal district courts are prohibited from reviewing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 476, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413, 415 (1923).
                             No. 03-21193
                                  -2-

or nullifying final state court judgments.     See Union Planters

Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004).

Insofar as Gordon alleges that the Texas Supreme Court’s judgment

was void for lack of jurisdiction, he must appeal that issue to

the United States Supreme Court if he desires federal review of

that ruling.   See id.    To the extent that Gordon’s arguments can

be liberally construed as raising a 42 U.S.C. § 1983 claim that

he was denied access to the courts, 42 U.S.C. § 1983 does not

cover claims against purely private parties, and, therefore, this

also is not a cognizable federal claim.     See Richard v. Hoechst

Celanese Chem. Group, Inc., 355 F.3d 345, 352 (5th Cir. 2003).

Given that Gordon has failed to state a federal claim, the

district court did not abuse its discretion in refusing to

appoint counsel.   See Castro Romero v. Becken, 256 F.3d 349,

353-54 (5th Cir. 2001).

     Gordon’s appeal is without arguable merit and is therefore

dismissed as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.